                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     RITA C HO,                                         Case No. 17-cv-06520-PJH (TSH)
                                   7                    Plaintiff,
                                                                                            ORDER DENYING MOTION TO
                                   8             v.                                         COMPEL WITHOUT PREJUDICE
                                   9     MARK PINSUKANJANA, et al.,                         Re: Dkt. No. 74
                                  10                    Defendants.

                                  11

                                  12          On January 10, 2019, Judge Hamilton issued an order referring “all further discovery” to
Northern District of California
 United States District Court




                                  13   the undersigned. ECF No. 70. On January 11, 2019, the Court issued an order stating that “[f]or

                                  14   any further discovery disputes, the parties shall comply with the undersigned’s Discovery

                                  15   Standing Order . . .” ECF No. 71. That standing order provides that “[u]pon referral from a

                                  16   District Judge . . . no motions to compel shall be considered. Instead, the parties must meet and

                                  17   confer.” (emphasis original). “If the parties are unable to resolve their dispute informally after a

                                  18   good faith effort, including meet and confer efforts by lead counsel, the parties have two options.”

                                  19   The first, if the dispute is straightforward, is a telephonic conference call with the Court. The

                                  20   second, for more complex disputes, is a joint letter brief of not more than five pages.

                                  21          On January 21, 2019, Plaintiff Rita C. Ho filed a motion to compel in violation of the

                                  22   Court’s Standing Order. ECF No. 74. The Court DENIES the motion to compel WITHOUT

                                  23   PREJUDICE to the submission of a joint discovery letter brief.

                                  24          IT IS SO ORDERED.

                                  25   Dated: January 22, 2019

                                  26

                                  27
                                                                                                     THOMAS S. HIXSON
                                  28                                                                 United States Magistrate Judge
